I N       T H E           C O U R T O F A P P E A L S
                                                                            A T      K N O X V I L L E
                                                                                                                                                FILED
                                                                                                                                                 August 20, 1998

                                                                                                                                  Cecil Crowson, Jr.
F I R S T T E N N E S S E E                B A N K      N A T I O N A L     )                             B L O U N T C I R C U I Appellate C ourt Clerk
                                                                                                                                  T
A S S O C I A T I O N ,                                                     )                             C . A . N O . 0 3 A 0 1 - 9 7 1 1 - C V - 0 0 5 1 4
                                                                            )
                           P l a i n t i f f        - A p p e l l e e       )
                                                                            )
                                                                            )
                                                                            )
v s .                                                                       )                             H O N . W .          D A L E          Y O U N G
                                                                            )                             J U D G E
                                                                            )
                                                                            )
                                                                            )
R O N A L D A .            W H I T E , B E          R Y L A . W H I T E , )                               A F F I R M E D            A N D      R E M A N D E D
a n d D E B R A            K . W H I T E ,                                  )
                                                                            )
                           D e f e n d a n t        s - A p p e l l a n t s )




F .     D .      G I B S O N ,      M a r y v i l l e ,             f o r             A p p e l l a n t s .


G O R D O N        D .     F O S T E R ,         L a c y      &     W i n c h e s t e r ,                       K n o x v i l l e ,             f o r     A p p e l l e e .



                                                                        O         P     I   N         I     O      N



                                                                                                                                                              M c M u r r a y ,       J .



               T h i s     a c t i o n          w a s      i n s t i t u t e d                  i n        t h e        C h a n c e r y           C o u r t         f o r     B l o u n t

C o u n t y        s e e k i n g         t o      r e v i v e ,             b y        s c i r e           f a c i a s ,         a       j u d g m e n t            p r e v i o u s l y

o b t a i n e d          b y     t h e         p l a i n t i f f             a g a i n s t                t h e        d e f e n d a n t s .                T h e       p r e v i o u s

j u d g m e n t          h a d    b e e n        o b t a i n e d             i n        t h e         C i r c u i t          C o u r t          o f     B l o u n t         C o u n t y .

T h e         c h a n c e l l o r         e l e c t e d           t o         o r d e r               t h i s          a c t i o n           t r a n s f e r r e d           t o    t h e
c i r c u i t        c o u r t             r a t h e r      t h a n          d i s p o s e             o f       t h e          m a t t e r             i n          c h a n c e r y                c o u r t .

T h e    c h a n c e r y              c o u r t         a c t i o n          w a s      f i l e d              l e s s          t h a n          t e n          ( 1 0 )         y e a r s             a f t e r

t h e       p r e v i o u s            j u d g m e n t              w a s       o b t a i n e d                  i n           c i r c u i t               c o u r t .                      T e n       ( 1 0 )

y e a r s       h a d        e x p i r e d ,             h o w e v e r ,              b e f o r e              t h e       a c t i o n                  w a s         t r a n s f e r r e d                 t o

t h e       c i r c u i t           c o u r t .             T h e           d e f e n d a n t s                 m o v e d               t o       d i s m i s s                 t h e          c i r c u i t

c o u r t       a c t i o n           o n       t h e      g r o u n d s              t h a t          t h e           t e n       y e a r              s t a t u t e                o f       l i m i t a -

t i o n s      f o r         j u d g m e n t s            a s       p r o v i d e d              i n          T . C . A .           §          2 8 - 3 - 1 1 0             h a d            e x p i r e d .

T h e        m o t i o n             w a s        o v e r r u l e d .                          T h e r e a f t e r ,                          j u d g m e n t                  w a s           e n t e r e d

r e v i v i n g            a n d      e x t e n d i n g              t h e       p r e v i o u s                 j u d g m e n t                  f o r          a      n e w           s t a t u t o r y

p e r i o d .             T h i s      a p p e a l         r e s u l t e d .                   W e      a f f i r m              t h e          j u d g m e n t                o f         t h e      t r i a l

c o u r t .



             O n     t h i s          a p p e a l ,         t h e       a p p e l l a n t s                    a s k       u s          t o      r e v i e w             t h e          f o l l o w i n g

i s s u e s :



             1 .             I s t h e           s c i r e       f a c i a s            a c t i o n              b a r r e d              b y      T . C . A .             §         2 8 - 3 -
                             1 1 0 ?

             2 .             I s t h e             c o m p l a i n t             v o i d              d u e       t o           l a c k           o f         p r o p e r               p r o -
                             c e s s ?



             W e         w i l l      f i r s t          c o n s i d e r              t h e          s e c o n d           i s s u e .                    T h e         i s s u e              w a s      n o t

r a i s e d         i n       t h e          t r i a l       c o u r t .                 I t          i s       w e l l - s e t t l e d                         t h a t              i s s u e s          n o t

r a i s e d        a t      t h e      t r i a l         l e v e l          w i l l       n o t         b e      c o n s i d e r e d                     f o r         t h e          f i r s t         t i m e

o n     a p p e a l .               B o o k - M a r t           o f          F l o r i d a              v .      N a t i o n a l                  B o o k             W a r e h o u s e ,                 9 1 7

S . W . 2 d        6 9 1 ,         6 9 4      ( T e n n .       A p p .         1 9 9 5 ) ;                  S p a r k s          v .          M e t r o p o l i t a n                       G o v ' t      o f

N a s h v i l l e            a n d           D a v i d s o n          C o u n t y ,                  7 7 1       S . W . 2 d                  4 3 0 ,           4 3 4          ( T e n n .              A p p .

                                                                                                 2
1 9 8 9 ) .                   T h e r e         i s         a n       e x c e p t i o n ,                h o w e v e r .                 T h e        i s s u e        o f     j u r i s d i c t i o n

c a n     b e            r a i s e d            a t         a n y       t i m e .              S e e     T e n n e s s e e                  R u l e s         o f    C i v i l        P r o c e d u r e ,

R u l e             1 2 . 0 8               a n d          A r n o l d            v .          G o u v i t s a ,                7 3 5         S . W . 2 d            4 5 8         ( T e n n .           A p p .

1 9 8 7 ) .                        T h u s ,          t h e           i s s u e          o f       j u r i s d i c t i o n                     i s          p r o p e r l y          b e f o r e           t h e

c o u r t .                        T h e r e              a r e        t w o        g e n e r a l               a r e a s             o f          j u r i s d i c t i o n .                  O n e          i s

s u b j e c t                 m a t t e r             j u r i s d i c t i o n                   a n d      t h e         o t h e r           i s      j u r i s d i c t i o n              o v e r         t h e

p e r s o n .                       S u b j e c t             m a t t e r          j u r i s d i c t i o n                     i s      t h e         b a s i s        f o r       t h e    c o u r t ' s

a u t h o r i t y                     t o      a c t          a n d       c a n n o t            b e      w a i v e d .                 S e e        L a n d e r s           v .      J o n e s ,          8 7 2

S . W . 2 d                  6 7 4 ,         6 7 5           ( T e n n .           1 9 9 4 ) .                  O b v i o u s l y ,                   t h e         c o u r t ,        u n d e r           t h e

c i r c u m s t a n c e s                           o f       t h i s          c a s e          h a s      s u b j e c t                m a t t e r            j u r i s d i c t i o n .                   ( A s

h e r e i n a f t e r                       n o t e d ,             t h i s        i s         s i m p l y         a n         a c t i o n            o n      a     d e b t . )



                W e               w i l l       n e x t               e x a m i n e             t h e       m a t t e r               o f          p e r s o n a l           j u r i s d i c t i o n .

U n l i k e                  s u b j e c t             m a t t e r             j u r i s d i c t i o n ,                   p e r s o n a l                  j u r i s d i c t i o n              c a n       b e

w a i v e d .                     T h e     g e n e r a l               r u l e          i s      s t a t e d            i n         D i x i e          S a v .        S t o r e s ,        I n c .          v .

T u r n e r ,                 7 6 7         S . W . 2 d             4 0 8       ( T e n n .             A p p .      1 9 8 8 ) :



                                    A p a r t y ' s o b j e c t i o n s t o p e r s o n a l j u r i s d i c t i o n a                                                                       n d
                v    e   n    u  e a r e d e e m e d w a i v e d u n l e s s t h e y a r e r a i s e d i n                                                                                    a
                t    i   m    e  l y m a n n e r . K a n e v . K a n e , 5 4 7 S . W . 2 d 5 5 9 , 5 6 0 ( T e n                                                                            n .
                1    9   7    7  ) ( v e n u e ) ; F e l t y v . C h i l l i c o t h e R e a l t y C o . , 1 7 5 T e n                                                                      n .
                3    1   5    ,    3 1 8 , 1 3 4 S . W . 2 d 1 5 3 , 1 5 4 ( 1 9 3 9 ) ( p e r s o n a l j u r i s d i                                                                      c -
                t    i   o    n  ) . T h u s , i f a p a r t y m a k e s a g e n e r a l a p p e a r a n c e a                                                                              n d
                d    o   e    s      n o t t a k e i s s u e w i t h v e n u e , a d e q u a c y o f s e r v i c e                                                                          o f
                p    r   o    c  e s s , p e r s o n a l j u r i s d i c t i o n , o r o t h e r s i m i l a r m a t t e r                                                                  s ,
                t    h   e      c o u r t s c u s t o m a r i l y f i n d t h a t t h e p a r t y h a s w a i v e d i                                                                       t s
                o    b   j    e c t i o n s t o t h e s e m a t t e r s . T e n n e s s e e D e p ' t . o f H u m                                                                           a n
                S    e   r    v ' s v . D a n i e l , 6 5 9 S . W . 2 d 6 2 5 , 6 2 6 ( T e n n . A p p . 1 9 8                                                                             3 )
                (    p   e    r s o n a l j u r i s d i c t i o n ) ; W a l k u p v . C o v i n g t o n , 1 8 T e n                                                                         n .




                                                                                                            3
            A p p . 1 1 7 ,                   1 2 6 ,             7 3         S . W . 2 d             7 1 8 ,                 7 2 3 - 2 4              ( 1 9 3 3 )          ( d e f e c t             i n
            p r o c e s s ) .

I d .     a t       p a g e         4 1 0 .



            R u l e         1 2 ,       T e n n e s s e e                       R u l e s         o f                C i v i l            P r o c e d u r e               h a s         t e m p e r e d          t h e

c o m m o n         l a w     r u l e          t o          a      c e r t a i n                e x t e n t .                        A         p a r t y         m a y      n o w         p r e s e r v e          a n

i s s u e         r e l a t i n g             t o           p e r s o n a l                 j u r i s d i c t i o n                               w h e n           i t      i s         j o i n e d           w i t h

a n o t h e r         d e f e n s e            i n      a         r e s p o n s i v e                   m o t i o n                      o r     p l e a d i n g .                  S e e         T . R . C . P . ,

R u l e     1 2 . 0 2 .              S u c h          w a s             n o t         d o n e         i n             t h i s            c a s e .             T h e r e f o r e ,                u n d e r      t h e

a b o v e       a u t h o r i t i e s ,                 t h e             f i l i n g           o f             a      m o t i o n              t o      d i s m i s s            o n     t h e       g r o u n d s

t h a t     t h e       s t a t u t e            o f            l i m i t a t i o n s                   h a s                e x p i r e d              w i t h o u t             r e s e r v a t i o n            o r

a n       a l t e r n a t i v e                 g r o u n d                     c h a l l e n g i n g                             t h e           s u f f i c i e n c y                     o f       p r o c e s s

c o n s t i t u t e s           a       g e n e r a l                   a p p e a r a n c e                         a n d         t h e        p a r t y          s o     a p p e a r i n g                w a i v e s

t h e     d e f i c i e n c y               ( i f       a n y )               a n d      s u b m i t s                      t o     t h e         p e r s o n a l           j u r i s d i c t i o n                o f

t h e     c o u r t .



            W e       f i n d         n o      m e r i t                i n       t h e         a p p e l l a n t s '                            s e c o n d            i s s u e .



            W e       w i l l          e x a m i n e                    a n d         a n a l y z e                    t h e             f i r s t            i s s u e      u n d e r             t h e       s a m e

c i r c u m s t a n c e s                   t h a t             i t           w a s        p r e s e n t e d                             t o          t h e       t r i a l             c o u r t .              T h e

d e f e n d a n t s '               m o t i o n             i s         b a s e d          u p o n                   t h e         f o l l o w i n g                g r o u n d s :



            1 .             J u d g m e n t i n                         t h i s c a u s e w a s r e n d e r e d                                                  o n      O c t o b e r             2 2 ,
                            1 9 8 5 .     [ T h e                       o r i g i n a l j u d g m e n t ] .

            2 .             O n O c t o b e r 1 6 , 1 9 9 5 , a n o r i g i n a l a c t i o n w a s f i l e d
                            i n C h a n c e r y C o u r t f o r B l o u n t C o u n t y s t y l e d W r i t o f
                            S c i r e F a c i a s b e t w e e n t h e s a m e p a r t i e s s e e k i n g t o

                                                                                                            4
                               r e v i v e t h i s                             j u d g m e n t u n d e r p r o v i s i o n s o f                                                     T . C . A .                 §
                               2 5 - 4 - 1 0 1 e t                            s e q . , a n d T . C . A . § 2 8 - 3 - 1 1 0 .

                3 .            A n o r d e r o f T r a n s f e r w a s o r d e r e d b y C h a n c e l l o r
                               C h e s t e r S . R a i n w a t e r , J r . , a n d w a s e n t e r e d D e c e m b e r
                               4 , 1 9 9 5 .

                4 .            N o o r i g i n a l a c t i o n w a s t a k e n i n t h i s c a s e p r i o r t o
                               O c t o b e r 2 2 , 1 9 9 5 a n d n o W r i t o f S c i r e F a c i a s w a s
                               f i l e d i n t h i s c a s e p r i o r t o O c t o b e r 2 2 , 1 9 9 5 .

                5 .            T     h   e         c u r r e      n t   a c t i o n , b e i n g                                      a  t r a n s                f e r f r o m C a                      u   s    e
                               #     9   5   -   1 0 4 o          f t h e C h a n c e r y C o                                    u r t f o r                       B l o u n t C o u n                  t   y    ,
                               T     e   n   n    e s s e e         i s b a r r e d b y t h e                                      S t a t u t e                    o f L i m i t a t i                 o   n    s
                               c     o   d   i   f i e d          i n T . C . A . § 2 8 - 3 -                                   1 1 0 a n d                       s h o u l d b e d                     i   s    -
                               m     i   s   s   e d .



                I t      i s         m o s t           s i g n i f i c a n t                    t o       n o t e             t h a t             t h e r e          i s      n o         c h a l l e n g e                 t o

t h e         s u f f i c i e n c y                     o f       t h e          p r o c e s s                i n          c h a n c e r y                    c o u r t .            T h e         t h r u s t              o f

t h e        a p p e l l a n t s '                    a r g u m e n t                 i s     t h a t          n o         p r o c e s s                    i s s u e d     f r o m          t h e          c i r c u i t

c o u r t         u n t i l              a f t e r             t h e          s t a t u t e            o f          l i m i t a t i o n s                        h a d      e x p i r e d               a n d          t h a t

t h e         c h a n c e r y                c o u r t           w a s          l a c k i n g             i n          j u r i s d i c t i o n                       s i n c e            t h e         o r i g i n a l

j u d g m e n t            s o u g h t                 t o      b e          r e v i v e d            w a s          i n      t h e         c i r c u i t                c o u r t .              W e           f i n d     n o

m e r i t         i n      t h i s               c o n t e n t i o n .                        A s      n o t e d              i n          t h e            a p p e l l a n t s '             b r i e f ,                 t h e

" l e a d             p r o c e s s "                 i n        t h i s           m a t t e r               w a s           t h e           i s s u a n c e                o f       a       s h o w                c a u s e

n o t i c e            w h i c h             w a s       s e r v e d             o n        t h e      a p p e l l a n t s                        o n         O c t o b e r         2 0 ,         1 9 9 5 .               T h e

r e c o r d            b e a r s             o u t           t h i s          f a c t .             T h e           l e a d              p r o c e s s             w a s      i s s u e d               f r o m           t h e

c h a n c e r y            c o u r t                 a n d      w a s          s e r v e d            a n d          r e t u r n e d                    i n      a c c o r d a n c e                w i t h            R u l e

3 ,         T e n n e s s e e                R u l e s           o f          C i v i l         P r o c e d u r e .



                R u l e        4 ,           p r e s c r i b e s                 t h e        m e t h o d              o f      t h e         i s s u a n c e ,                   f o r m         a n d          r e t u r n

o f     a      s u m m o n s .                    T h e r e            i s      n o         s p e c i f i c                f o r m          o f         a      s u m m o n s         p r e s c r i b e d                    o r


                                                                                                               5
r e q u i r e d .                     A         s u m m o n s         m u s t         c o n t a i n                c e r t a i n i n f o r m a t i o n a s                                 e n u m e r a t e d

i n   R u l e                4 . 0 2 .               T h e          l e a d i n g            p r o c e s s                 i s s u e d           f r o m         t h e      c h a n c e r y                   c o u r t

o n       t h e             o r i g i n a l               c o m p l a i n t                  i n      t h i s               a c t i o n            s u b s t a n t i a l l y                      c o m p l i e s

w i t h           t h e             r e q u i r e m e n t s                    o f          R u l e           4 . 0 2 .                  W e           f i n d      t h a t           s u b s t a n t i a l

c o m p l i a n c e                       i s     s u f f i c i e n t                p r o v i d e d                i t      i s      a d e q u a t e             t o      c o m p l y              w i t h       d u e

p r o c e s s                r e q u i r e m e n t s .



                                    B a s i c      d u e     p r o c e s s        r e q u i r e s       " n o t i c e       r e a s o n                                                      a  b    l    y
              c    a    l    c    u l a t e d    u n d e r       a l l     t h e       c i r c u m s t a n c e s ,        t o     a p p                                                      r  i    s    e
              i    n    t    e    r e s t e d     p a r t i e s "      o f       t h e      c l a i m s      o f      t h e     o p p o                                                      s  i    n    g
              p    a    r    t    i e s . M u l l a n e v . C e n t r a l , H a n o v e r T r u s t C o . , 3 3 9                                                                            U  .    S    .
              3    0    6    ,       3 1 4 , 9 4 L . E d . 8 6 5 , 7 0 S . C t . 6 5 2 ( 1 9 5 0 ) .                                                                                            T    h    e
              p    u    r    p    o s e o f d u e p r o c e s s r e q u i r e m e n t s i s t o n o t i f y                                                                                     t    h    e
              i    n    d    i    v i d u a l i n a d v a n c e i n o r d e r t o a l l o w a d e q u a t e p r e p                                                                          a r     a    -
              t    i    o    n      a n d r e d u c e s u r p r i s e . M e m p h i s L i g h t , G a s , a n d W                                                                            a t     e    r
              D    i    v    i    s i o n v . C r a f t , 4 3 6 U . S . 1 , 1 4 , 5 6 L . E d . 2 d 3 0 , 9                                                                                   8      S    .
              C    t    .         1 5 5 4 ( 1 9 7 8 ) .

M c C l e l l a n v . B o a r d                                     o f      R e g e n t s              o f          t h e         S t a t e            U n i v . ,         9 2 1          S . W . 2 d            6 8 4
( T e n n . 1 9 9 6 ) .



              W e                f i n d          t h a t           t h e       l e a d i n g                 p r o c e s s              i s s u e d             f r o m           t h e          c h a n c e r y

c o u r t         w a s            s u f f i c i e n t                 t o     s a t i s f y             d u e            p r o c e s s r e q u i r e m e n t s .                                 F u r t h e r ,

t h e r e          h a s            b e e n         n o       s h o w i n g           o f      p r e j u d i c e                   t o     t h e         d e f e n d a n t s                i n          a n y    w a y

c a u s e d                 b y           t h e       w a y          a n d          m a n n e r           i n             w h i c h            t h e       l e a d i n g             p r o c e s s                w a s

i s s u e d             a n d             s e r v e d .



              O u r                n e x t          i n q u i r y             i s       w h e t h e r                    t h e      c h a n c e r y               c o u r t          h a d           s u b j e c t

m a t t e r            j u r i s d i c t i o n                       t o     e n t e r t a i n                    t h i s        a c t i o n            w h e n i t w a s                  o r i g i n a l l y

f i l e d              t h e r e .                O u r        s u p r e m e                c o u r t              h a s         e s t a b l i s h e d                   t h a t       a c t i o n s                t o

r e n e w          a         j u d g m e n t                a r e         a c t i o n s            u p o n           a      d e b t .             S h e p h a r d            v .      L a n i e r ,               2 4 1

                                                                                                              6
S . W . 2 d           5 8 7            ( T e n n .       1 9 5 1 ) .        S u c h            a c t i o n s          m a y         b e      b r o u g h t              b y     c o m p l a i n t

i n     c h a n c e r y .                        G i b s o n ' s       S u i t s         i n      C h a n c e r y             §         5 0 1 ,          ( W i l l i a m          H .        I n m a n

e d . ,     6 t h              e d .           1 9 8 2 ) .



            A d d i t i o n a l l y ,                         T . C . A .       §      2 1 - 1 - 5 0 2              p r o v i d e s               a s         f o l l o w s :



            2    1     -   1   -    5 0 2 . S u i t s r e l a t e d t o a c t i o n s i n o t h e r c o u r t s . —                                                               T h    e
            c    h     a   n   c    e r y c o u r t i n w h i c h s h a l l b e b r o u g h t a n y s u i t                                                                          o   r
            p    r     o   c   e    e d i n g i n w h i c h c o m p l a i n a n t s e e k s r e l i e f p r e d i c a                                                             t e    d
            u    p     o   n   ,         c l o s e l y r e l a t e d t o , o r g r o w i n g o u t o f , m a t t e r s                                                               o   r
            t    h     i   n   g    s        t h e r e t o f o r e   a d j u d i c a t e d   b y f i n a l  j u d g m e n t                                                          o   r
            d    e     c   r   e    e o f t h e c i r c u i t o r a n y o t h e r c o u r t , w h e t h e r o r                                                                   n o    t
            t    h     e       c    i r c u i t o r o t h e r c o u r t r e t a i n e d j u r i s d i c t i o n o f                                                               t h    e
            c    a     u    s e         f o r t h e p u r p o s e o f e n f o r c i n g o r m o d i f y i n g t h e f i                                                           n a    l
            j    u     d    g m     e n t o r d e c r e e , i n t h e s o u n d d i s c r e t i o n o f t h e j u                                                                 d g    e
             o    r          c h     a n c e l l o r o f t h e c h a n c e r y c o u r t , e i t h e r s u a s p o n                                                               t e   ,
            o    r         u p     o n m o t i o n o f a n y d e f e n d a n t , m a y t r a n s f e r t h e s u i t                                                                 o   r
            p    r     o    c e     e d i n g t o t h e c o u r t i n w h i c h s u c h m a t t e r s o r t h i                                                                   n g    s
            w    e     r    e      t h e r e t o f o r e f i n a l l y a d j u d i c a t e d ; p r o v i d e d , t h a t                                                          t h    e
            c    i     r    c u     i t o r o t h e r c o u r t s h a l l h a v e j u r i s d i c t i o n t h e r                                                                 e o    f
            c    o     n    c u     r r e n t w i t h t h e c h a n c e r y c o u r t ; a n d p r o v i d e d f u r t h                                                           e r    ,
            t    h     a    t         i t s h a l l b e m a d e t o a p p e a r t o t h e c h a n c e r y c o                                                                     u r    t
            t    h     a    t          t h e t r a n s f e r o f t h e s u i t o r p r o c e e d i n g t o                                                                        t h    e
            c    i     r    c u     i t         o r     o t h e r  c o u r t      w i l l  n o t  c a u s e   u n n e c e s s                                                     a r    y
            h    a     r    d s     h i p o r i n c o n v e n i e n c e t o t h e p a r t i e s t h e r e t o , t h                                                               e i    r
            c    o     u    n s     e l , o r w i t n e s s e s , o r u n r e a s o n a b l e d e l a y i n t h e f i                                                             n a    l
            h    e     a    r i     n g o r d i s p o s i t i o n o f t h e s u i t o r p r o c e e d i n g .



            U n d e r                  t h e       a b o v e      q u o t e d          s t a t u t e ,              j u r i s d i c t i o n                     o f     t h e     c h a n c e r y

c o u r t        i s           n o t       r e a s o n a b l y         o p e n         t o      q u e s t i o n .             W e         a r e         o f     t h e     o p i n i o n          a n d

h o l d     t h a t                t h e        f i l i n g      o f    t h e        c o m p l a i n t              i n   t h e            c h a n c e r y              c o u r t        t o l l e d

t h e     s t a t u t e                  o f      l i m i t a t i o n s             f o u n d         i n      T . C . A .          §      2 8 - 3 - 1 1 0              a n d     t h a t        t h e

a p p e l l a n t s                    w e r e       n o t      p r e j u d i c e d             b y         t h e     t r a n s f e r               o f         t h e     c a s e        t o     t h e

c i r c u i t              c o u r t .




                                                                                                  7
          A c c o r d i n g l y ,         w e     a f f i r m     t h e         j u d g m e n t   o f   t h e     t r i a l   c o u r t     i n     a l l

r e s p e c t s .         C o s t s     a r e      a s s e s s e d        t o       t h e   a p p e l l a n t s      a n d    t h i s     c a s e     i s

r e m a n d e d     t o    t h e      t r i a l     c o u r t .



                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                  D o n T . M c M u r r a y , J u d g e


C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                                                8
                                                            I N     T H E          C O U R T O F A P P E A L S
                                                                             A T      K N O X V I L L E




F I R S T T E N N E S S E E                B A N K          N A T I O N A L )                           B L O U N T C I R C U I T
A S S O C I A T I O N ,                                                     )                           C . A . N O . 0 3 A 0 1 - 9 7 1 1 - C V - 0 0 5 1 4
                                                                            )
                          P l a i n t i f f         - A p p e l l e e       )
                                                                            )
                                                                            )
                                                                            )
v s .                                                                       )                           H O N . W .           D A L E       Y O U N G
                                                                            )                           J U D G E
                                                                            )
                                                                            )
                                                                            )
R O N A L D A .           W H I T E , B E           R Y L A . W H I T E , )                             A F F I R M E D         A N D       R E M A N D E D
a n d D E B R A           K . W H I T E ,                                   )
                                                                            )
                          D e f e n d a n t         s - A p p e l l a n t s )


                                                                                    J U D G M E N T


            T h i s       a p p e a l             c a m e         o n       t o        b e       h e a r d          u p o n       t h e        r e c o r d         f r o m      t h e

C i r c u i t         C o u r t     o f       B l o u n t               C o u n t y          a n d       b r i e f s          f i l e d      o n      b e h a l f       o f     t h e

r e s p e c t i v e          p a r t i e s ,                 o r a l           a r g u m e n t              h a v i n g           b e e n          w a i v e d .              U p o n

c o n s i d e r a t i o n           t h e r e o f ,               t h i s          C o u r t      i s      o f      t h e      o p i n i o n        t h a t       t h e r e     w a s

n o     r e v e r s i b l e         e r r o r          i n        t h e       t r i a l          c o u r t .

            W e       a f f i r m         t h e       j u d g m e n t                o f       t h e      t r i a l         c o u r t        i n      a l l       r e s p e c t s .

C o s t s     a r e       a s s e s s e d           t o       t h e         a p p e l l a n t s             a n d      t h i s       c a s e        i s       r e m a n d e d     t o

t h e     t r i a l       c o u r t .



                                                                                                 P E R      C U R I A M